Conlan, J.
Appeal from a judgment entered on a verdict of a jury and from an order denying a motion for a new trial.
This action was brought to recover damages for injuries sustained by the plaintiff through the cars of the defendant on the 4th day of October, 1895.
The case is singularly free from exceptions and we are asked to reverse the judgment on the ground that the plaintiff was guilty of contributory negligence.
This question, we think, was fairly submitted to the jury and the judgment ought not to be disturbed.
Judgment affirmed,' with costs.
Fitzsimons, J., concurs.
Judgment affirmed, with costs.